Citation Nr: 0729115	
Decision Date: 09/17/07    Archive Date: 10/01/07

DOCKET NO.  04-17 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an earlier effective date prior to October 
9, 2001, for an initial award of service connection for 
bilateral hearing loss. 

2.  Entitlement to an earlier effective date prior to October 
9, 2001, for an initial award of service connection for 
tinnitus.  

3.  Entitlement to an earlier effective date prior to October 
9, 2001, for an initial award of service connection for 
degenerative joint disease of the neck.


REPRESENTATION

Appellant represented by:	David L. Scott, Attorney-at-
Law


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
September 1945.  His military records show that he served in 
the European Theater of Operations during World War II and 
that his decorations include the Combat Infantryman Badge and 
six campaign battle stars.

These matters comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which, inter alia, granted the 
veteran service connection for bilateral hearing loss, 
tinnitus, and degenerative joint disease (DJD) of the neck, 
effective October 9, 2001.  The veteran's appeal is for an 
earlier effective date for these awards.

At his August 2007 hearing before the Board, the veteran 
presented oral statements indicating that he is asserting a 
claim of clear and unmistakable error (CUE) with respect to 
unspecified prior final rating decisions rendered by the 
agency of original jurisdiction.  As a CUE issue has not been 
adjudicated and is not inextricably intertwined with the 
matters currently on appeal, it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran filed his original claim for VA compensation 
for hearing loss (which, by association, includes a claim for 
compensation for tinnitus) and residuals of a neck injury 
(claimed as myositis) in June 1950.  The claim was ultimately 
denied in a final RO rating decision dated in August 1950.  
The veteran did not appeal that decision.

2.  In a final RO rating decision dated in August 1951, the 
veteran's claim for service connection for hearing loss and 
residuals of a neck injury was denied on the merits.  The 
veteran did not appeal that decision.

3.  In a final appellate decision dated in November 1965, the 
Board denied the veteran's reopened claim for service 
connection for residuals of a neck injury on the merits.  

4.  In a final appellate decision dated in March 1966, the 
Board denied the veteran's reopened claim for service 
connection for hearing loss on the merits.  

5.  In a final RO rating decision dated in July 1976, the 
veteran's application to reopen his claim for service 
connection for hearing loss and residuals of a neck injury 
was denied for failure on his part to submit new and material 
evidence.  The veteran did not appeal that decision.

6.  In a final RO rating decision dated in January 1992, the 
veteran's application to reopen his claim for service 
connection for hearing loss and residuals of a neck injury 
was denied for failure to submit new and material evidence.  
The veteran did not appeal that decision.

7.  On October 9, 2001, the RO received the veteran's 
application to reopen his claim of entitlement to service 
connection for hearing loss and residuals of a neck injury.  
There is no evidence in the file indicating that he filed an 
application to reopen his claim prior to October 9, 2001 that 
was not adjudicated by VA.  

8.  In a March 2003 rating decision that stemmed from the 
above application to reopen the claim, the RO granted service 
connection and a 100 percent evaluation for bilateral hearing 
loss; service connection and a 10 percent evaluation for 
tinnitus; and service connection and a 10 percent evaluation 
for DJD of the neck with loss of function due to pain.  An 
effective date of October 9, 2001, was assigned for the 
aforementioned awards of service connection.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to October 9, 
2001, for a grant of service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2007).

2.  The criteria for an effective date prior to October 9, 
2001, for a grant of service connection for tinnitus have not 
been met.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400 (2007).

3.  The criteria for an effective date prior to October 9, 
2001, for a grant of service connection for DJD of the neck 
have not been met.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  The present appeal stems from the 
veteran's application to reopen a previously denied claim of 
entitlement to service connection for hearing loss, tinnitus, 
and residuals of a neck injury that was received by VA on 
October 9, 2001.  By rating decision of March 2003, he was 
granted service connection for these disabilities effective 
from the date he reopened his claim.  He now seeks an earlier 
effective date for the service connection award.  He was 
thereafter duly notified of the provisions of the VCAA as it 
pertained to earlier effective date claims in correspondence 
dated in December 2003.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) as they 
pertained to claims for increased ratings and earlier 
effective dates.  In compliance with the Court's decision in 
Dingess, notice of the VCAA as it pertained to earlier 
effective date claims was sent to the veteran via 
correspondence dated in March 2006.  However, as will be 
discussed below, the denial of the earlier effective date 
claim currently on appeal turns on matters of law and 
procedure and not on the basis of medical or testimonial 
evidence.  In any case, the Court has held that a veteran 
claiming entitlement to an earlier effective date is not 
prejudiced even by failure to provide him a VCAA notice of 
the laws and regulations governing effective dates, if, based 
on the facts of the case, entitlement to an earlier effective 
date is not shown as a matter of law.  See Nelson v. 
Principi, 18 Vet. App. 407, 410 (2004).  In light of the 
foregoing, and in view of the determination of this appellate 
decision, the Board finds that no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim for an earlier 
effective date prior to October 9, 2001 for a grant of 
service connection for bilateral hearing loss, tinnitus, and 
DJD of the neck.  See Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  The Board will thus 
proceed with the adjudication of this appeal.

Factual background and analysis

The history of the veteran's claim shows that he filed his 
original claim for VA compensation for hearing loss (which, 
by association, includes a claim for compensation for 
tinnitus) and residuals of a neck injury (claimed as 
myositis) in June 1950.  The claim was denied by the RO on 
the merits in August 1950 and the veteran was given notice of 
the denial and his appellate rights.  The claims file shows 
that within the one-year appellate period following issuance 
of this notice, the veteran did not file a timely appeal of 
this determination and the denial became final.  

Thereafter, during the course of over the next five decades, 
VA received several applications from the veteran to reopen 
his claim of entitlement to VA compensation for hearing 
loss/tinnitus and residuals of a neck injury.  These include 
an unappealed and final RO rating decision dated in August 
1951, which denied the veteran's claim for service connection 
for hearing loss and residuals of a neck injury on the 
merits.  

In a final appellate decision dated in November 1965, the 
Board denied the veteran's reopened claim for service 
connection for residuals of a neck injury on the merits.  

In a final appellate decision dated in March 1966, the Board 
denied the veteran's reopened claim for service connection 
for hearing loss on the merits.  

In an unappealed and final RO rating decision dated in July 
1976, the veteran's application to reopen his claim for 
service connection for hearing loss and residuals of a neck 
injury was denied for failure on his part to submit new and 
material evidence.  

In an unappealed and final RO rating decision dated in 
January 1992, the veteran's application to reopen his claim 
for service connection for hearing loss and residuals of a 
neck injury was denied for failure to submit new and material 
evidence.  

On October 9, 2001, the RO received the veteran's application 
to reopen his claim of entitlement to service connection for 
hearing loss/tinnitus and residuals of a neck injury.  Based 
on the evidence that accompanied this application, or was 
otherwise obtained pursuant to this application, a March 2003 
rating decision determined that new and material evidence had 
been submitted, reopened the claim, and granted the veteran 
service connection and a 100 percent evaluation for bilateral 
hearing loss; service connection and a 10 percent evaluation 
for tinnitus; and service connection and a 10 percent 
evaluation for DJD of the neck with loss of function due to 
pain.  An effective date of October 9, 2001, was assigned for 
the aforementioned awards of service connection.

The veteran appeals the October 9, 2001 effective date 
assigned for his awards of VA compensation for hearing loss, 
tinnitus, and DJD of the neck.  His essential contention is 
that the effective date should extend back to the date of his 
original claim in June 1950, if not even earlier to the date 
immediately following his separation from active duty in 
September 1945.  He asserts that he has experienced 
continuous symptoms associated with these disabilities ever 
since his discharge from military service, and that he has 
continuously sought VA compensation for them since June 1950. 
He contends that VA's ultimate grant of service connection 
for these disabilities is a vindication of his prior efforts 
and a validation of the merits of his claim.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection or a 
claim reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a).  The implementing regulation clarifies 
this to mean that the effective date of an evaluation and an 
award of compensation based on an original claim or a claim 
reopened after final disallowance "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  38 C.F.R. § 3.400.

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  See 38 U.S.C.A. § 5101(a) (West 
2002); 38 C.F.R. § 3.151(a) (2007).  

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  

The veteran's claims file shows that he filed his original 
claim for service connection for hearing loss/tinnitus and a 
neck disability in June 1950.  As previously stated, the 
claim was denied in a final rating decision dated in August 
1950.  Thereafter, the claims file shows that he submitted 
several applications to reopen his claim with regard to these 
issues during the course of more than 50 years between August 
1950 and October 9, 2001.  None of these applications were 
ultimately successful, and all RO rating decisions addressing 
these applications were never timely appealed by the veteran 
and became final, or were otherwise subsumed by the Board and 
denied in its final appellate determinations.  It was not 
until October 9, 2001, when he reopened his claim with the 
submission of new and material evidence, that he was finally 
granted service connection for hearing loss, tinnitus, and 
DJD of the neck.

Correct application of the aforementioned law and regulations 
supports the effective date of October 9, 2001, for the award 
of service connection for hearing loss, tinnitus, and DJD of 
the neck, as this was the date of receipt of the veteran's 
successful application to reopen his original claim.  There 
is no indication in the file that any application to reopen 
his claim that was filed before then was not adjudicated by 
VA and addressed in a final rating decision.  

The Board acknowledges the veteran's essential contention 
that the effective date for VA compensation for hearing loss, 
tinnitus, and DJD of the neck, should extend to the date 
following his discharge from active duty in September 1945 on 
the basis that his symptoms associated with these 
disabilities were continuous since that time;  or, in the 
alternative, that his claim for VA compensation for these 
disabilities was an ongoing and continuous claim that had 
commenced since at least June 1950 and that therefore the 
effective date of the service connection awards should 
commence in June 1950.  Such assertions, however, are without 
merit.  There are no provisions in the applicable laws and 
regulations to allow an earlier effective date prior to 
October 9, 2001, as the history of the claim clearly 
establishes that his original claim of service connection for 
hearing loss, tinnitus, and DJD of the neck was denied in an 
August 1950 rating decision that was unappealed and became 
final, and that all applications on his part to reopen this 
claim prior to October 9, 2001 were denied in unappealed and 
final rating or appellate decisions.  

In the present matter, it is the law and not the facts which 
are dispositive of the effective date issue.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  The Board thus concludes 
that an effective date earlier than October 9, 2001, for a 
grant of service connection for hearing loss, tinnitus, and 
DJD of the neck is not warranted in this case under VA law 
and regulations governing effective dates for awards based on 
a successful reopening of a claim for service connection.  38 
U.S.C.A. §§ 5108, 5110 (West 2002); 38 C.F.R. §§ 3.156, 3.400 
(2007).  Therefore, the appeal must be denied.


ORDER

An effective date prior to October 9, 2001, for a grant of 
service connection for hearing loss is denied.

An effective date prior to October 9, 2001, for a grant of 
service connection for tinnitus is denied.

An effective date prior to October 9, 2001, for a grant of 
service connection for DJD of the neck is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


